DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alhamad (U.S. Patent No. 5,738,175) in view of Nagata et al. (U.S. Pub. No. 2013/0272756).

Regarding claim 1: Alhamad discloses a dunnage conversion apparatus, comprising: a housing having an outlet opening (Figs. 6-8; via machine’s frame with an outlet); a support mounted in the housing and configured to support a supply of sheet stock material for dispensing in a feed direction to the outlet opening (Fig. 8; via 34); a pair of opposed expansion members supported in the housing for rotation about respective axes that are parallel to each other and transverse the feed direction (Figs. 6 & 8; via 43/44 and 64s); a biasing element coupled to at least one of the pair of opposed expansion members to bias the at least one of the pair of opposed expansion members towards the other of the pair of opposed expansion members to maintain a consistent gripping force on the sheet stock material drawn between the pair of opposed expansion members, see for example (Figs. 6 & 9; via 49/51 move rollers 43/44 toward or away from each other to grip the sheet material);
 	Alhamad does not disclose that the biasing element to be an elastic.  However, Nagata discloses similar pressure rolling system using an elastic biasing element, see for example (Figs. 10 & 11; via the shown pressure belts 80 & 610 for pressure rollers 62 & 611; the belts are made of elastic layers, paragraph 0040);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Alhamad’s biasing members by other elastic elements, as suggested by Nagata, in order to prevent insufficient pressing to a web (paragraph 0008).

	Regarding claim 2: Alhamad discloses that the biasing element is disposed about both of the expansion members (Fig. 9; via biasing elements 49/51 about expansion members 43/44);

	Regarding claim 4: Alhamad discloses that the biasing element provides an equal and opposite biasing force to each of the opposed expansion members of the pair of expansion members, see for example (Fig. 9; via 49/51);
	Regarding claim 5: Alhamad discloses that the biasing element includes a first biasing element biasing the opposed expansion members together at a first end of the at least one of the expansion members and a second biasing element disposed at a second end of the at least one of the expansion members axially spaced from the first end (Fig. 6; via 49/51 at both ends of the expansion members 43/44);
 	Regarding claim 7: Nagata discloses that the biasing element includes an elastic band (Figs. 10 & 11; via the shown use of pressure belts 80 & 610);
	Regarding claim 8: Nagata discloses that the elastic band encircles axial end portions of the pair of rollers (Figs. 10 & 11);
	Regarding claim 9: Alhamad discloses that one of the expansion members includes a hollow cylinder having a first diameter disposed about a second cylinder having a second diameter that is less than the first diameter of the hollow cylinder, see for example (Figs. 8 & 9; via 43/44 with wider diameter in 45/46);
	Regarding claim 10: Alhamad discloses that each of the expansion members has a cylindrical shape (via cylinders 43/44);   
	Regarding claim 11: Alhamad discloses that each of the expansion members is made of paperboard, (via 43/44 is capable of being made of paperboard if desired).  Note, the filed discloser refers to the used material of the expansion members via through the entire filed specification as “the expansion members may be made of paperboard”.  Therefore, it is nothing more than a matter of material or design choice. 

 	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alhamad (U.S. Patent No. 5,738,175) in view of Nagata et al. (U.S. Pub. No. 2013/0272756) and further in view of Rudnick (U.S. Patent No. 3,302,781).
	Regarding claims 22 & 23: Alhamad does not disclose a use of paper to make the frame or housing of the device.  However, Rudnick discloses similar apparatus with a use of “paper” materials, see for example (Figs. 1-7; via cardboard housing 16 and/or rollers 12);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Alhamad’s housing by another one made of cardboard mateirals, as suggested by Rudnick, in order to come up with more convenient and lighter frame/housing of the apparatus.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 15, 22, and 23 have been considered but are moot because the arguments do not apply to the combination of references as being used in the current rejection.	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited new arts in PTO-892 suggest the use of paperboard dunnage devices along with arts suggesting the use of elastic biasing elements coupled to pressing rollers. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731